Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 1 of 76




          Exhibit 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 2 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 3 of 76




          Exhibit 2
                          Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 4 of 76




Document title: 20191101_222209.jpg (1634×2179)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640014255499903016/20191101_222209.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:19:02 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 5 of 76




          Exhibit 3
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 6 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 7 of 76




          Exhibit 4
                          Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 8 of 76




Document title: 20191101_215918.jpg (2932×1650)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640014634715185166/20191101_215918.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:19:38 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 9 of 76




          Exhibit 5
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 10 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 11 of 76




          Exhibit 6
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 12 of 76




Document title: received_403732917245387.jpeg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640015708654403594/received_403732917245387.jpeg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:21:23 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 13 of 76




          Exhibit 7
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 14 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 15 of 76




          Exhibit 8
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 16 of 76




Document title: received_524674288356317.jpeg (4032×3024)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640017913557942276/received_524674288356317.jpeg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:21:55 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 17 of 76




          Exhibit 9
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 18 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 19 of 76




       Exhibit 10
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 20 of 76




Document title: 20191101_224635.jpg (2117×1253)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640019158205202462/20191101_224635.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:22:43 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 21 of 76




       Exhibit 11
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 22 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 23 of 76




       Exhibit 12
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 24 of 76




Document title: 20191101_230114.jpg (1837×2536)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640022829290487838/20191101_230114.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:23:18 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 25 of 76




       Exhibit 13
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 26 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 27 of 76




       Exhibit 14
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 28 of 76




Document title: received_531856524319805.jpeg (910×683)
Capture URL: https://media.discordapp.net/attachments/640013788346581024/640025762145239061/received_531856524319805.jpeg?width=910&amp;height=683
Capture timestamp (UTC): Mon, 18 Nov 2019 23:23:54 GMT                                                                                       Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 29 of 76




       Exhibit 15
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 30 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 31 of 76




       Exhibit 16
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 32 of 76




Document title: 20191101_232815.jpg (849×1132)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640029769634938890/20191101_232815.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:24:31 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 33 of 76




       Exhibit 17
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 34 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 35 of 76




       Exhibit 18
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 36 of 76




Document title: 20191101_232823.jpg (1834×2445)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640031651698835465/20191101_232823.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:25:05 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 37 of 76




       Exhibit 19
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 38 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 39 of 76




       Exhibit 20
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 40 of 76




Document title: 20191101_233924.jpg (1659×2211)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640032683795415090/20191101_233924.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:25:39 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 41 of 76




       Exhibit 21
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 42 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 43 of 76




       Exhibit 22
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 44 of 76




Document title: received_481182559417470.jpeg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640034022239764480/received_481182559417470.jpeg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:26:18 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 45 of 76




       Exhibit 23
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 46 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 47 of 76




       Exhibit 24
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 48 of 76




Document title: received_448472265874454.jpeg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640013788346581024/640035078520700959/received_448472265874454.jpeg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:26:48 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 49 of 76




       Exhibit 25
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 50 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 51 of 76




       Exhibit 26
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 52 of 76




Document title: 20191101_225103.jpg (410×683)
Capture URL: https://media.discordapp.net/attachments/640013788346581024/640036376867241984/20191101_225103.jpg?width=410&amp;height=683
Capture timestamp (UTC): Mon, 18 Nov 2019 23:27:34 GMT                                                                                     Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 53 of 76




       Exhibit 27
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 54 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 55 of 76




       Exhibit 28
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 56 of 76




Document title: received_2159118154396066.jpg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640032230605062175/640040067875995688/received_2159118154396066.jpg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:28:08 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 57 of 76




       Exhibit 29
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 58 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 59 of 76




       Exhibit 30
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 60 of 76




Document title: received_530592911051808.jpeg (3024×4032)
Capture URL: https://media.discordapp.net/attachments/640013788346581024/640042964319600662/received_530592911051808.jpeg
Capture timestamp (UTC): Mon, 18 Nov 2019 23:28:37 GMT                                                                      Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 61 of 76




       Exhibit 31
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 62 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 63 of 76




       Exhibit 32
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 64 of 76




Document title: 20191102_105345.jpg (2544×3024)
Capture URL: https://cdn.discordapp.com/attachments/640201685641461879/640203709720297472/20191102_105345.jpg
Capture timestamp (UTC): Tue, 19 Nov 2019 23:09:26 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 65 of 76




       Exhibit 33
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 66 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 67 of 76




       Exhibit 34
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 68 of 76




Document title: 20191102_131324.jpg (1726×2266)
Capture URL: https://cdn.discordapp.com/attachments/640201685641461879/640237108107149345/20191102_131324.jpg
Capture timestamp (UTC): Tue, 19 Nov 2019 23:15:25 GMT                                                          Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 69 of 76




       Exhibit 35
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 70 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 71 of 76




       Exhibit 36
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 72 of 76




Document title: received_411033609565394.jpeg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640201685641461879/640241291099242526/received_411033609565394.jpeg
Capture timestamp (UTC): Tue, 19 Nov 2019 23:20:56 GMT                                                                    Page 1 of 1
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 73 of 76




       Exhibit 37
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 74 of 76
Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 75 of 76




       Exhibit 38
                         Case 2:19-cv-01911-MJP Document 33-1 Filed 11/25/20 Page 76 of 76




Document title: received_435373527359876.jpeg (3024×4032)
Capture URL: https://cdn.discordapp.com/attachments/640201685641461879/640248758851862548/received_435373527359876.jpeg
Capture timestamp (UTC): Tue, 19 Nov 2019 23:22:37 GMT                                                                    Page 1 of 1
